



Exhibit 10.3


CEDAR FAIR, L.P. 2016 OMNIBUS INCENTIVE PLAN
RESTRICTED UNIT AWARD DECLARATION
This Restricted Unit Award Declaration (“Declaration”) is made pursuant to the
terms and conditions of the Cedar Fair, L.P. 2016 Omnibus Incentive Plan (the
“Plan”), including (without limitation) Article VIII, the provisions of which
are incorporated into this Declaration by reference. Capitalized terms used
herein shall have the meanings ascribed to them in the Plan, unless indicated
otherwise.
1.Restricted Unit Award In General. Participant’s Restricted Unit Award (the
“Award”) is outlined in the attached Notice of Restricted Unit Award of Cedar
Fair, L.P. and is subject to Participant’s continuous employment by the Company
or an Affiliate throughout the Restricted Period. Distribution Equivalents on
the Restricted Units shall be accumulated until the lapse of the Restricted
Period, if and to the extent the Company makes distributions on its Units during
the Restricted Period, and shall be paid pursuant to the provisions of Section 3
hereof in the same form as accrued. During the Restricted Period, the
Participant shall have the right to vote such Restricted Units, but the
Participant shall not have the right to receive any payments or distributions
with respect to such Restricted Units, and the Participant may not sell,
transfer, pledge, or assign such Restricted Units.  


2.Forfeiture. The Restricted Units shall be automatically forfeited if the
Participant ceases to be employed by the Company or an Affiliate at any time
during the Restricted Period, except as provided in a separate employment
agreement with the Participant, or as provided in Section 5, or as provided in
Section 3 of this Declaration if the Participant incurs a Separation from
Service due to death, Disability, or Retirement during the Restricted Period.


3.Lapse of Restriction. The employment restriction on the Restricted Units shall
lapse upon the Participant’s completion of continuous employment throughout the
Restricted Period, and the Restricted Units shall thereupon become unrestricted
Units. All Distribution Equivalents on the Restricted Units accumulated during
the Restricted Period shall be paid in a lump sum promptly upon the lapse of the
Restricted Period (but in any case no later than two and one-half (2-1/2) months
after the end of the Participant’s employing entity’s fiscal year that coincides
with or immediately follows the end of the Restricted Period).


If a Participant dies or incurs a Disability during employment and prior to the
end of the Restricted Period that results in a Separation from Service, the
employment restriction on the Restricted Units shall lapse, the Restricted Units
shall thereupon become unrestricted Units, and all Distribution Equivalents
accumulated through the date the restrictions lapse shall be paid in a lump sum
to the Participant (or the Participant’s estate) within ninety (90) days of the
Participant’s death or Disability; provided that if the ninety- (90-) day period
begins in one calendar year and ends in another, neither the Participant nor any
beneficiary of a Participant shall have the right to designate the calendar year
of payment.
If a Participant incurs a Separation from Service due to Retirement prior to the
expiration of the Restricted Period, the employment restriction on the
Restricted Units shall lapse, the Restricted Units shall thereupon become
unrestricted Units, and all Distribution Equivalents accumulated through the
date the restrictions lapse shall be paid in a lump sum to the Participant
within ninety (90) days of the date of the Participant’s Separation from Service
due to Retirement; provided that any payment to a Specified Employee upon a
Retirement (which is a Separation from Service) that is “nonqualified deferred
compensation” within the meaning of Section 409A shall not be paid until the
thirty- (30-) day period commencing with the first day of the seventh month
following the month of the Specified Employee’s Separation from Service
(provided that if such thirty- (30-) day period begins in one calendar year and
ends in another, the Specified Employee shall not have the right to designate
the calendar year of payment).
Except in the case of death, Disability, and Retirement, and as permitted by
Section 409A and the Plan (including Section 13.1(b) of the Plan), no payment
shall be accelerated.
4.Tax Matters and Withholding. To the extent permitted by applicable securities
laws, the Company, the Participant’s employer or their agent(s) shall withhold
all required local, state, federal, and other taxes and any other amount
required to be withheld by any governmental authority or law from the Units
issued pursuant to the Award, and Units issued hereunder shall be retained by,
surrendered back to or reacquired by the Company or an Affiliate as necessary in
order to accomplish the foregoing, with the number of unrestricted Units to be
delivered after the expiration of the Restricted Period being reduced
accordingly. The number of Units to be withheld shall have a Fair Market Value
equal to the amount required to be withheld as





--------------------------------------------------------------------------------





of the date that the amount is withheld. The Participant will execute such other
documentation as may be necessary or appropriate to accomplish the foregoing.
Prior to such withholding, in accordance with procedures established by or
agreement of the Committee or the Participant’s employer, the Participant may
arrange to pay all applicable withholdings in cash on the due date of such
withholdings. To the extent applicable law does not permit the withholding of
Units, the Participant shall pay all applicable withholdings in cash on the due
date of such withholdings.


5.Priority of Agreements.  In the event of a Change in Control (as such term is
defined the Plan), the terms of Section 13 of the Plan shall govern and control
over any conflicting term of this Declaration.  However, if Participant is party
to an employment agreement with the Company and there is a conflict between the
terms of that employment agreement and the terms of this Declaration or the
Plan, then the terms of the employment agreement control.
********
(The balance of this page was intentionally left blank)







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Magnum Management Corporation, a subsidiary of Cedar Fair,
L.P., has caused this Declaration to be executed by its duly authorized officer
as approved by the Committee.


 
MAGNUM MANAGEMENT CORPORATION


By:
Title:
Date: __________________________________









































































A copy of the Cedar Fair, L.P. 2016 Omnibus Incentive Plan Information Statement
is available for review on the Cedar Fair Intranet link at http://cfnet/ under
“Document Share”, and a copy of the most current Form 10-K is available for
review at http://ir/cedarfair.com/financial-reports/annual-reports/default.aspx.





--------------------------------------------------------------------------------





Notice of Restricted Unit Award of Cedar Fair, L.P.






Company Name    
Plan    
Participant Id    
Participant Name    
Participant Address    
Grant/Award Type    
Award Amount    
Grant/Award Price        
Grant/Award Date    
Expiration Date    


VESTING SCHEDULE






Vesting Date
No. of Shares
Percent
 
 
 
 
 
 
 
 
 






